DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  Claim 1, the limitation “module connector” does not tie in with “the limitation “cabinet connector. Claim 16, lines 14 and 15, the limitation “cabinet connector” should be changed to “cabinet guide” in order to be consistent with the limitation “cabinet guide” recited in line 8, otherwise the limitation “cabinet guide” recited in line 8 does not tie in with other limitations in the claims.
The following changes are suggested by Examiner in order to place the claims in better form for allowance:
Claim 1, last line, after “to the module fixing member” insert --for coupling to the cabinet connector--.
Claim 16, lines 14 and 15, change “corresponding to the cabinet connector to be guided by the cabinet connector” to --corresponding to the cabinet guide to be guided by the cabinet guide--.
.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  In regard to claim 1, the prior art fails to provide, teach or suggest a cabinet fixing member fixed to the cabinet, and a cabinet connector bufferably mounted to the cabinet fixing member; and
a module fixing member fixed to the cooling module, and a module connector bufferably mounted to the module fixing member for coupling to the cabinet connector.  In regard to claim 16, the prior art fails to provide, teach or suggest a cabinet fixing member fixed to the cabinet, and a cabinet connector mounted to the cabinet fixing member and provided with a cabinet guide extending along a direction in which the cooling module is coupled to the cabinet; and a module fixing member fixed to the cooling module, and a module connector mounted to the module fixing member and provided with a module guide formed in a shape corresponding to the cabinet guide to be guided by the cabinet guide.
Conclusion
This application is in condition for allowance except for the above formal matters: 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
6/18/2022

/THO D TA/Primary Examiner, Art Unit 2831